DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-12 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: An electric quantity detector to detect a first electric quantity of the switching power supply, or at least one second electric quantity which varies with the first electric quantity wherein, before a fall of a voltage of the switching power supply below a minimum voltage required for operation of the connection switching device, the motor is stopped including remaining claim limitations. 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,723,967 to Hongo discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the 
/DAVID LUO/Primary Examiner, Art Unit 2846